IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-73,014-01


EX PARTE ADRIAN ESTRADA





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 2006-CR-2079 IN THE 226TH DISTRICT COURT
BEXAR COUNTY


	Per curiam.  

O R D E R


 This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, TEX. CODE CRIM. PROC.
	On December 12, 2005, Applicant was convicted of the offense of capital murder. 
The jury answered the special issues submitted under Article 37.071, TEX. CODE CRIM.
PROC., and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction on direct appeal, but reversed the sentence and remanded for a new
punishment hearing.  Estrada v. State, No. AP-75,634, 313 S.W.3d 274 (Tex. Crim. App.
June 16, 2010), cert. denied, 131 S. Ct. 905 (2011).  
	The trial court held a hearing regarding this writ application on December 15, 2011. 
The transcript of the hearing reveals that Applicant entered into a plea agreement with the
State in which he waived his right to pursue habeas relief and agreed to a sentence of life
without parole.  In accordance with the plea agreement, we dismiss this application for writ
of habeas corpus.       
 IT IS SO ORDERED THIS THE 9TH DAY OF MAY, 2012.

Do Not Publish